Per Curiam.
The Supreme Court of the United States has granted a petition for writ of ceriio.rari in the case of Atlantic Coast Line R. Co. v. Pope, 209 Ga. 187, 71 S.E. 2d 243, and the case is now calendared for argument in that Court. The case involves the identical question presented for decision on this appeal. And since we will be bound by the *765decision of the Supreme Court of the United States on the question, we are withholding disposition of this appeal until the Supreme Court of the United States renders its decision in the aboye case.
Cause retained.